In an action for a partnership accounting and related relief, defendant appeals (1) from an order of the Supreme Court, Westchester County, dated August 31, 1971, which, inter alia, granted a motion by the administratrix of the original plaintiff to be substituted as plaintiff, confirmed a Referee’s report and set the case down for trial and, (2) as limited by his brief, from so much of a further order of the same court, dated September 30, 1971, as, on reargument, *947adhered to the original decision and order. Appeal from the order dated August 31, 1971 dismissed as academic. That order was superseded by the order made on reargument. Order dated September 30, 1971 affirmed insofar as appealed from. Plaintiff is awarded $50 costs and disbursements to cover both appeals. This court expects that an expeditious trial will now take place in this case. Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.